DETAILED ACTION
Response to Amendment
Applicant's amendments filed June 15th, 2021 have been entered. Claims 1, 6, 13, and 17 have been amended. Claims 4, 9, and 16 have been cancelled.
The Section 112, 2nd paragraph rejections made in the Office action mailed February 18th, 2021 have been withdrawn due to Applicant’s amendments.
The Section 103 rejections made in the Office action mailed February 18th, 2021 have been withdrawn due to Applicant’s amendments and arguments being persuasive.

Allowable Subject Matter
Claims 1-3, 5-8, 10-15, and 17-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The closest prior art is that as set forth in the Office action mailed February 18th, 2021.
While all of the elements are available individually in the prior art (the film having the protuberances as claimed, the nonwoven layer laminated to the film embedded into the land areas at bond sides, the orientation of the fluid distribution layer) the combination of all of the claimed features provides synergistic benefits and is commensurate in scope with the unexpected results as set forth in the specification.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure is cited in the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 29th, 2021